      Case 3:18-cv-05977-EMC Document 89 Filed 11/14/19 Page 1 of 2



 1   JENNER & BLOCK LLP
     Craig C. Martin
 2   cmartin@jenner.com
     (Admitted pro hac vice)
 3   Sara Tonnies Horton
 4   shorton@jenner.com
     (Admitted pro hac vice)
 5   353 North Clark Street
     Chicago, Illinois 60654
 6   Telephone: (312) 222-9350
     Facsimile: (312) 527-0484
 7

 8   Brent L. Caslin (Cal. Bar No. 198682)
     bcaslin@jenner.com
 9   David R. Singer (Cal. Bar No. 204699)
     dsinger@jenner.com
10   Christopher S. Lindsay (Cal. Bar No. 280525)
     clindsay@jenner.com
11
     633 West 5th Street, Suite 3600
12   Los Angeles, California 90071
     Telephone: (213) 239-5100
13   Facsimile: (213) 239-5199
14   Attorneys for Defendants
     Cresset Capital Management, LLC, et al.
15

16                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
17
     U.S. Bank National Association,                Case No. 3:18-cv-05977-EMC
18
                      Plaintiff,                    JOINT STATUS REPORT
19

20          v.

21   Cresset Capital Management, LLC, et al.,

22                    Defendants.

23

24

25

26

27

28


                                        JOINT STATUS REPORT
       Case 3:18-cv-05977-EMC Document 89 Filed 11/14/19 Page 2 of 2



 1           Pursuant to this Court’s October 1, 2019 order (Dkt. No. 85), the parties hereby submit this
 2   joint report:
 3           The parties engaged in a mediation before the Hon. James S. Rosenbaum (Ret.) in
 4   Minneapolis, Minnesota on November 11. The parties were not able to resolve this case during
 5   their mediation, but have continued to discuss a potential framework for settlement. The parties
 6   look forward to discussing the case’s progress and the proposed calendar (Dkt. No. 84) at the status
 7   conference on November 21.
 8

 9   Dated: November 14, 2019                              /s/ David R. Singer_____________
                                                           JENNER & BLOCK LLP
10

11                                                         Craig C. Martin
                                                           (Admitted pro hac vice)
12                                                         Sara Tonnies Horton
                                                           (Admitted pro hac vice)
13
                                                           Brent L. Caslin
14                                                         David R. Singer
15                                                         Christopher S. Lindsay

16                                                         Attorneys for Defendants

17
     Dated: November 14, 2019                              /s/ Edward B. Magarian_________
18
                                                           DORSEY & WHITNEY LLP
19
                                                           Edward B. Magarian
20                                                         (Admitted pro hac vice)
                                                           Sam Bolstad
21                                                         (Admitted pro hac vice)
22
                                                           Jessica Linehan
23
                                                           Attorneys for Plaintiff
24

25

26

27

28


                                           JOINT STATUS REPORT
